Case 2:20-cv-00652-DMG-MAA Document 15 Filed 05/08/20 Page 1 of 1 Page ID #:50




                            UNITED STATES DISTRICT COURT                                  JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES - GENERAL

  Case No.    CV 20-652-DMG (MAAx)                                     Date   May 8, 2020

  Title Terry Fabricant v. Capital Comeback, LLC, et al.


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                               Not Reported
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
               Not Present                                               Not Present

 Proceedings: IN CHAMBERS - ORDER DISMISSING ACTION

        In light of Plaintiff's Notice of Voluntary Dismissal filed on May 8, 2020 [Doc. # 14], the
 Court hereby DISMISSES this action without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
 The Order to Show Cause dated May 1, 2020 [Doc. # 13] is discharged.

 IT IS SO ORDERED.




  CV-90                            CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
